DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 11, and 18 are amended as follows:
1.	(Currently amended) An uninterruptible power supply (UPS) system comprising:
a plurality of UPSs;
a ring bus coupled to said plurality of UPSs;
a plurality of loads electrically coupled to said plurality of UPSs, each load of said plurality of loads coupled between two UPSs of said plurality of UPSs via a separate path not including the ring bus;
a plurality of chokes, each choke of said plurality of chokes electrically coupling a respective UPS of said plurality of UPSs and a respective load of said plurality of loads to said ring bus; 
at least one static switch coupled between an associated UPS of said plurality of UPSs, an associated load of said plurality of loads, and said ring bus, wherein said at least one static switch is selectively switchable to selectively bypass at least one choke of said plurality of chokes in response to a fault occurring at said associated UPS, wherein bypassing said at least one choke causes said ring bus to supply a current to said associated load; and

monitor a current associated with said associated UPS; 
detect a fault condition based at least partially on the monitored current;
determine whether the fault condition occurred at the associated UPS or at a location external to the associated UPS based on the monitored current; and
control said at least one static switch to bypass said at least one choke in response to determining that the fault condition occurred at the associated UPS.
11.	(Currently amended) A power system comprising:
a plurality of inverters that generate a power output;
a ring bus coupled to said plurality of inverters;
a plurality of loads electrically coupled to said plurality of inverters, each load of said plurality of loads coupled between two inverters of said plurality of inverters via a separate path not including said ring bus;
a plurality of chokes, each choke of said plurality of chokes electrically coupling a respective inverter of said plurality of inverters and a respective load of said plurality of loads together with other inverters of said plurality of inverters; 
a static switch coupled between an associated inverter of said plurality of inverters, an associated load of said plurality of loads, and other inverters of said plurality of inverters, said static switch switchable to selectively bypass at least one choke of said plurality of chokes in response to a fault occurring at an associated uninterruptible power supply (UPS) of a plurality 
a controller communicatively coupled to said static switch, wherein controller is operable to detect the fault and to determine whether the fault occurred at the associated UPS or at a location external to the associated UPS.
18.	(Currently amended) A method of operating an uninterruptible power supply (UPS) system, the UPS system comprising (i) a plurality of UPSs electrically coupled together using a ring bus, (ii) a plurality of loads electrically coupled to the plurality of UPSs, each load of the plurality of loads coupled between two UPSs of the plurality of UPSs via a separate path not including the ring bus, (iii) a choke coupled between each UPS of the plurality of UPSs, each load of the plurality of loads, and the ring bus, (iv) a static switch coupled in parallel with a respective choke between an associated UPS of the plurality of UPSs, an associated load of the plurality of loads, and the ring bus, and (v) a controller communicatively coupled to the static switch, said method comprising:
detecting a fault condition associated with the associated UPS of the plurality of UPSs;
determining whether the fault condition occurred at the associated UPS or at a location external to the associated UPS; and
selectively bypassing, with the static switch, the respective choke in response to determining that the fault condition occurred at the associated UPS, wherein bypassing the respective choke causes the ring bus to supply a current to the associated load.

Authorization for this examiner’s amendment was given in an interview with Sean Varley on February 25, 2022.
Allowable Subject Matter
Claims 1, 6-12, and 15-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1, 11, and 18, the UPS/power system and method claimed including the specific circuit configuration including each load coupled between two UPSs/inverters via a separate path not including the ring bus.  All other claims depend upon one of these three claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

DMP
2-28-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836